          Case 5:20-cv-00432-DAE Document 1 Filed 04/03/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,          )
                                   )
                     Petitioner,   )
                                   )
V.                                 )                    CIVIL ACTION NO. SA-20-CV-432
                                   )
REAL PROPERTY LOCATED AT 5267      )
PRINCE VALIANT DRIVE, BEXAR COUNTY,)
SAN ANTONIO, TEXAS 78218,          )
                                   )
                                   )
                     Respondent.   )

                       VERIFIED COMPLAINT FOR FORFEITURE

       Comes now Petitioner United States of America, by and through the United States

Attorney for the Western District of Texas and the undersigned Assistant United States Attorney,

pursuant to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, Federal Rules Civil Procedure, and respectfully states as follows:

                                              I.
                                    NATURE OF THIS ACTION

       This action is brought by the United States of America seeking forfeiture to the United

States of the following property:

       REAL PROPERTY LOCATED AT 5267 PRINCE VALIANT DRIVE, BEXAR
       COUNTY, SAN ANTONIO, TEXAS 78218

       A subdivision, Camelot I, of the City of San Antonio, Texas, County of Bexar, as
       shown by the map or plat thereof, legal description NCB15785 Block 015, Lot 32 of
       Bexar County, Texas, to which reference is here made for all pertinent purposes.

       BLK 015 LOT 32;

       hereinafter referred to as the Respondent Real Property.
           Case 5:20-cv-00432-DAE Document 1 Filed 04/03/20 Page 2 of 9




                                             II.
                                  JURISDICTION AND VENUE

        Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced by

the United States, and under Title 28 U.S.C. § 1355(a), jurisdiction over an action for forfeiture.

This Court has in rem jurisdiction over the Respondent Real Property under Title 28 U.S.C. §§

1355(b)(6) and 1395.        Venue is proper in this district pursuant to Title 28 U.S.C. §

1355(b)(1)(A) because the acts or omissions giving rise to the forfeiture occurred in this district,

and pursuant to Title 28 U.S.C. §§ 1355(b)(1)(B) and 1395(b) because the Respondent Real

Property is found in this district.

                                              III.
                                          VIOLATIONS

        This is a civil forfeiture action in rem brought against the Respondent Real Property for

violations of Title 18 U.S.C. §§ 2251(a), et. seq., and subject to forfeiture to the United States of

America pursuant to Title 18 U.S.C. § 2254, which states:

    Title 18 U.S.C. § 2254. Civil forfeiture
        Any property subject to forfeiture pursuant to section 2253 may be forfeited to the
        United States in a civil case in accordance with procedures set forth in chapter 46.

    Title 18 U.S.C. § 2253. Criminal forfeiture
        (a) Property subject to criminal forfeiture.―A person who is convicted of an
        offense under this chapter involving a visual depiction described in section 2251 . .
        .of this chapter . . . shall forfeit to the United States such person’s interest in―
        ***
        (3) any property, real or personal, used or intended to be used to commit or to
        promote the commission of such offense or any property traceable to such property.




                                                 2
          Case 5:20-cv-00432-DAE Document 1 Filed 04/03/20 Page 3 of 9




                                        IV.
                          FACTS IN SUPPORT OF VIOLATIONS

          See Appendix “A” for facts under seal.

                                             V.
                                           PRAYER

       WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Real Property, that due notice pursuant to Rule G(4) be

given to all interested parties to appear and show cause why forfeiture should not be decreed,1

and in accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, Fed. R. Civ. P., that the Respondent Real Property be forfeited to the

United States of America, that the Respondent Real Property be disposed of in accordance with

the law and for any such further relief as this Honorable Court deems just and proper.

                                                    Respectfully submitted,

                                                    JOHN F. BASH
                                                    United States Attorney


                                             By:
                                                    ANTONIO FRANCO, JR.
                                                    Assistant United States Attorney
                                                    Asset Forfeiture Section
                                                    601 N.W. Loop 410, Suite 600
                                                    San Antonio, Texas 78216
                                                    Tel: (210) 384-7040
                                                    Fax: (210) 384-7045
                                                    Texas Bar No. 00784077
                                                    Email: Antonio.franco@usdoj.gov

                                                    Attorneys for the United States of America


1
 Appendix A, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Real Property.
                                                3
             Case 5:20-cv-00432-DAE Document 1 Filed 04/03/20 Page 4 of 9




                                       VERIFICATION

FBI Task Force Officer Jeffrey M. Allovio, declares and says that:

        1.      I am a Deputy with the Bexar County Sheriff’s Office ("BCSO") and am assigned

to the Federal Bureau of Investigation ("FBI”) San Antonio Child Exploitation Task Force

("SACETF”) in the San Antonio Division of the FBI where I serve as a Federal Task Force

Officer (''TFO"), and am the investigator responsible for the accuracy of the information

provided in this litigation; and

        2.      I have read the above Verified Complaint for Forfeiture and know the contents

thereof; that the information contained in the Verified Complaint for Forfeiture has been

furnished by official government sources; and based on information and belief, the allegations

contained in the Verified Complaint for Forfeiture are true.

        Pursuant to Title 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

        Executed on this the 2nd day of April, 2020.



                                             ________________________________________
                                             Jeffrey M. Allovio, Task Force Officer
                                             Federal Bureau of Investigation
            Case 5:20-cv-00432-DAE Document 1 Filed 04/03/20 Page 5 of 9




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,          )
                                   )
                     Petitioner,   )
                                   )
 V.                                ) CIVIL ACTION NO. SA-20-CV-432
                                   )
REAL PROPERTY LOCATED AT 5267      )
PRINCE VALIANT DRIVE, BEXAR COUNTY,)
SAN ANTONIO, TEXAS 78218           )
                                   )
                                   )
                     Respondent.   )
                                   )

                      NOTICE OF COMPLAINT FOR FORFEITURE

       1.      On April _____, 2020, a Verified Complaint for Forfeiture in rem was filed in this

Court by the United States Attorney for the Western District of Texas and Assistant United

States Attorney Antonio Franco, Jr., against the property described below, which is also

specifically described in the Verified Complaint for Forfeiture, for violations of Title 18 U.S.C. §

2251(a), et. seq., and subject to forfeiture to the United States of America pursuant to Title 18

U.S.C. § 2254, namely:

       REAL PROPERTY LOCATED AT 5267 PRINCE VALIANT DRIVE, BEXAR
       COUNTY, SAN ANTONIO, TEXAS 78218,

       A subdivision, Camelot I, of the City of San Antonio, Texas, County of Bexar, as
       shown by the map or plat thereof, legal description NCB15785 Block 015, Lot 32 of
       Bexar County, Texas, to which reference is here made for all pertinent purposes.

       BLK 015 LOT 32;

       hereinafter referred to as the “Respondent Real Property.”

       2.      Pursuant to Supplemental Rule of Federal Civil Procedure G(4)(b), notice to any


                                                                                    APPENDIX B
          Case 5:20-cv-00432-DAE Document 1 Filed 04/03/20 Page 6 of 9




person who reasonably appears to be a potential claimant shall be by direct notice.

Accompanying this notice is the Verified Complaint for Forfeiture which has been filed in this

cause and which describes the Respondent Real Property.           Pursuant to Supplemental Rule

G(4)(b), any person claiming an interest in the Respondent Real Property who has received

direct notice of this forfeiture action must file a Claim, in compliance with Rule G(5)(a), with the

court within thirty-five (35) days after the notice was sent, if delivered by mail (if mailed, the

date sent is provided below), or within 35 days of the date of delivery, if notice was

personally served.     An Answer or motion under Rule 12 of the Federal Rules of Civil

Procedure must then be filed within twenty-one (21) days of the Claim being filed.

       The Claim and Answer must be filed with the Clerk of the Court, 655 E. Cesar E. Chavez

Blvd., Room G65, San Antonio, Texas 78206, and copies of each must be served upon Assistant

United States Attorney Antonio Franco, Jr., 601 N.W. Loop 410, Suite 600, San Antonio, Texas

78216, or default and forfeiture will be ordered. See Title 18 U.S.C. § 983(a)(4)(A) and Rule

G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

       Failure to follow the requirements set forth above will result in a judgment by default

taken against you for the relief demanded in the complaint.

       DATE NOTICE SENT:




                                                 2
          Case 5:20-cv-00432-DAE Document 1 Filed 04/03/20 Page 7 of 9




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,          )
                                   )
                     Petitioner,   )
                                   )
V.                                 )                   CIVIL ACTION NO. SA-20-CV-432
                                   )
REAL PROPERTY LOCATED AT 5267      )
PRINCE VALIANT DRIVE, BEXAR COUNTY,)
SAN ANTONIO, TEXAS 78218           )
                                   )
                                   )
                     Respondent.   )

ORDER TO POST NOTICE OF COMPLAINT FOR FORFEITURE OF RESPONDENT
                         REAL PROPERTY

WHEREAS a Verified Complaint for Forfeiture in rem was filed on ___________________,

2020 against the following property:

       Real Property Located and Situated at 5267 Prince Valiant Drive, Bexar
       County, San Antonio, Texas 78218,

       A subdivision, Camelot I, of the City of San Antonio, Texas, County of Bexar, as
       shown by the map or plat thereof, legal description NCB15785 Block 015, Lot 32 of
       Bexar County, Texas, to which reference is here made for all pertinent purposes.

       BLK 015 LOT 32;

hereinafter the Respondent Real Property, which is also more fully described in the Verified

Complaint for Forfeiture, alleging that the Respondent Real Property is subject to forfeiture to

the United States of America pursuant to Title 18 U.S.C. § 2254, for violation of Title 18 U.S.C.

§ 2251(a), et seq.; IT IS THEREFORE

       ORDERED that the United States Marshals Service for the Western District of Texas, or

other authorized law enforcement officer or any other person or organization authorized by law,

be commanded to post the Notice of Complaint for Forfeiture in accordance with Rule G of the
          Case 5:20-cv-00432-DAE Document 1 Filed 04/03/20 Page 8 of 9




Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Fed. R.

Civ. P., and Title 18 U.S.C. § 985(c)(1)(B), by affixing a copy of the Notice of Complaint for

Forfeiture in this action, in a conspicuous place upon the premises and, if applicable, by leaving

a copy of the Notice of Complaint for Forfeiture and accompanying documents with the

occupant of the premises, if any, until further order of the Court, and to make my return as

provided by law and said Order has been executed.

       SIGNED this             day of                       , 2020.


                                                    ______________________________
                                                    JEANNETTE CLACK
                                                    United States District Clerk
                                                    Western District of Texas


                                             By:    ______________________________
                                                    Deputy




                                                2
Case 5:20-cv-00432-DAE Document 1 Filed 04/03/20 Page 9 of 9
